  Case 18-24265         Doc 34     Filed 12/11/18 Entered 12/11/18 08:06:31              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-24265
         HERRON B HALL III

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/28/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/05/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 3.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-24265      Doc 34     Filed 12/11/18 Entered 12/11/18 08:06:31                    Desc Main
                                  Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $0.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                       $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $0.00
    Court Costs                                                         $0.00
    Trustee Expenses & Compensation                                     $0.00
    Other                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $0.00

Attorney fees paid and disclosed by debtor:              $1,690.00


Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid          Paid
AFNI                         Unsecured       1,027.87            NA            NA            0.00        0.00
AMERICAN EXPRESS             Unsecured           67.00         67.67         67.67           0.00        0.00
AMERICAN EXPRESS             Unsecured            0.00           NA            NA            0.00        0.00
AMERICAN EXPRESS             Unsecured            0.00           NA            NA            0.00        0.00
AMERICAN EXPRESS             Unsecured            0.00           NA            NA            0.00        0.00
AMERICAS SERVICING COMPANY   Unsecured            0.00           NA            NA            0.00        0.00
ARNOLD SCOTT HARRIS          Unsecured       5,718.55            NA            NA            0.00        0.00
BANK OF AMERICA              Unsecured       3,047.00       3,047.11      3,047.11           0.00        0.00
BANK OF AMERICA NA           Unsecured            0.00           NA            NA            0.00        0.00
BANK OF AMERICA NA           Unsecured            0.00           NA            NA            0.00        0.00
BANK OF AMERICA NA           Unsecured            0.00           NA            NA            0.00        0.00
BANK OF AMERICA NA           Unsecured            0.00           NA            NA            0.00        0.00
BANK OF AMERICA NA           Unsecured            0.00           NA            NA            0.00        0.00
BANK OF AMERICA NA           Unsecured            0.00           NA            NA            0.00        0.00
BANK OF AMERICA NA           Unsecured            0.00           NA            NA            0.00        0.00
BANK OF AMERICA NA           Unsecured            0.00           NA            NA            0.00        0.00
BANK OF AMERICA NA           Unsecured            0.00           NA            NA            0.00        0.00
BANK OF AMERICA NA           Unsecured            0.00           NA            NA            0.00        0.00
BANK OF AMERICA NA           Unsecured       2,641.00            NA            NA            0.00        0.00
BANK OF AMERICA NA           Unsecured            0.00           NA            NA            0.00        0.00
BANK OF AMERICA NA           Secured               NA            NA            NA            0.00        0.00
CAPITAL ONE BANK USA         Unsecured            0.00           NA            NA            0.00        0.00
CAPITAL ONE BANK USA         Unsecured            0.00           NA            NA            0.00        0.00
CAPITAL ONE BANK USA         Unsecured            0.00           NA            NA            0.00        0.00
CHASE                        Unsecured            0.00           NA            NA            0.00        0.00
CHASE                        Unsecured       9,845.00            NA            NA            0.00        0.00
CHASE                        Unsecured       9,284.00            NA            NA            0.00        0.00
CHASE                        Unsecured            0.00           NA            NA            0.00        0.00
CHASE                        Unsecured            0.00           NA            NA            0.00        0.00
CHASE                        Unsecured            0.00           NA            NA            0.00        0.00
CHASE                        Unsecured            0.00           NA            NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-24265        Doc 34       Filed 12/11/18 Entered 12/11/18 08:06:31                  Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted      Allowed        Paid         Paid
CHASE                            Unsecured           0.00           NA           NA            0.00       0.00
CHASE                            Unsecured         168.00           NA           NA            0.00       0.00
CHASE                            Unsecured           0.00           NA           NA            0.00       0.00
CITIBANK SD NA                   Unsecured           0.00           NA           NA            0.00       0.00
CITIBANK SD NA                   Unsecured           0.00           NA           NA            0.00       0.00
CITIBANK SD NA                   Unsecured           0.00           NA           NA            0.00       0.00
CITIBANK SD NA                   Unsecured           0.00           NA           NA            0.00       0.00
CITIBANK SD NA                   Unsecured           0.00           NA           NA            0.00       0.00
CITIBANK SD NA                   Unsecured           0.00           NA           NA            0.00       0.00
CITIBANK SD NA                   Unsecured           0.00           NA           NA            0.00       0.00
CITIBANK SD NA                   Unsecured           0.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         888.00        744.00       744.00           0.00       0.00
CREDIT ONE BANK                  Unsecured           0.00           NA           NA            0.00       0.00
CREDIT ONE BANK                  Unsecured           0.00           NA           NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured           0.00           NA           NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT CO    Unsecured           0.00           NA           NA            0.00       0.00
DEPT STORES NATL BK MACY         Unsecured      2,081.00            NA           NA            0.00       0.00
DITECH                           Secured              NA            NA           NA            0.00       0.00
DITECH                           Unsecured           0.00           NA           NA            0.00       0.00
DITECH                           Unsecured           0.00           NA           NA            0.00       0.00
DITECH FINANCIAL                 Unsecured     92,170.00            NA           NA            0.00       0.00
DITECH FINANCIAL                 Unsecured     25,396.00            NA           NA            0.00       0.00
DITECH FINANCIAL                 Secured       41,372.00            NA     41,372.00           0.00       0.00
DITECH FINANCIAL                 Secured       60,000.00     25,368.70     60,000.00           0.00       0.00
DIVERSIFIED CONSULTANTS INC      Unsecured         817.00           NA           NA            0.00       0.00
DSNB MACYS                       Unsecured      1,856.00            NA           NA            0.00       0.00
EVERHOME MTG                     Unsecured           0.00           NA           NA            0.00       0.00
GECRB/JCP                        Unsecured           0.00           NA           NA            0.00       0.00
HFC                              Unsecured     26,670.00            NA           NA            0.00       0.00
HFC                              Secured       26,670.00            NA           NA            0.00       0.00
Hillcrest Davidson & A           Unsecured         466.00           NA           NA            0.00       0.00
Hillcrest Davidson & A           Unsecured         466.00           NA           NA            0.00       0.00
HSBC                             Unsecured           0.00           NA           NA            0.00       0.00
HSBC                             Unsecured           0.00           NA           NA            0.00       0.00
HSBC BANK                        Unsecured           0.00           NA           NA            0.00       0.00
HSBC BANK USA                    Unsecured           0.00           NA           NA            0.00       0.00
HSBC BANK USA                    Secured      125,791.05    108,000.00    108,000.00           0.00       0.00
HSBC BANK USA                    Unsecured     17,791.05            NA           NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured           0.00           NA           NA            0.00       0.00
Linda J. Green                   Unsecured           0.00           NA           NA            0.00       0.00
MB FINANCIAL                     Unsecured           0.00           NA           NA            0.00       0.00
MB FINANCIAL                     Unsecured           0.00           NA           NA            0.00       0.00
MR COOPER MORTGAGE               Unsecured           0.00           NA           NA            0.00       0.00
NICOR GAS                        Unsecured         933.00        997.25       997.25           0.00       0.00
NORDSTROM                        Unsecured      2,462.00            NA           NA            0.00       0.00
OAK BROOK BK                     Unsecured           0.00           NA           NA            0.00       0.00
RNB-FIELDS3                      Unsecured           0.00           NA           NA            0.00       0.00
SALLIE MAE                       Unsecured           0.00           NA           NA            0.00       0.00
SEARS/CBNA                       Unsecured           0.00           NA           NA            0.00       0.00
SHELLPOINT MORTGAGE SVC          Secured      106,649.37            NA    106,649.37           0.00       0.00
SPECIALIZED LOAN SERVICING       Unsecured           0.00           NA           NA            0.00       0.00
SYNCHRONY BANK                   Unsecured           0.00           NA           NA            0.00       0.00
TD BANK USA                      Unsecured           0.00           NA           NA            0.00       0.00
TD BANK USA                      Unsecured           0.00           NA           NA            0.00       0.00
THE BANK OF NEW YORK MELLON      Secured       40,000.00           0.00         0.00           0.00       0.00
THE BANK OF NEW YORK MELLON      Unsecured     40,000.00            NA           NA            0.00       0.00
VON MAUR                         Unsecured           0.00           NA           NA            0.00       0.00
VON MAUR                         Unsecured           0.00           NA           NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-24265         Doc 34      Filed 12/11/18 Entered 12/11/18 08:06:31                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $316,021.37                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                         $316,021.37                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,856.03                $0.00            $0.00


Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
